                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                        EUGENE WASHINGTON,
                                  11                                                         Case No. 18-CV-03420 LHK (PR)
                                                       Plaintiff,
                                  12                                                         ORDER OF SERVICE
Northern District of California




                                                v.
 United States District Court




                                  13
                                        SANTA RITA COUNTY JAIL,
                                  14
                                                      Defendant.
                                  15

                                  16          Plaintiff, a former federal prisoner proceeding pro se, has filed an amended civil rights
                                  17   complaint under 42 U.S.C. § 1983. For the reasons stated below, the court orders service upon
                                  18   defendant Santa Rita County Jail.
                                  19                                              DISCUSSION
                                  20   A.     Standard of review
                                  21          A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                  23   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  24   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  25   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),
                                  26   Case No. 18-CV-03420 LHK (PR)
                                       ORDER OF SERVICE
                                  27                                                     1
                                  28
                                   1   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police
                                   2   Dep’t., 901 F.2d 696, 699 (9th Cir. 1988).
                                   3           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                   4   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                   5   alleged violation was committed by a person acting under the color of state law. See West v.

                                   6   Atkins, 487 U.S. 42, 48 (1988).

                                   7   B.      Legal claims

                                   8           In plaintiff’s amended complaint, plaintiff alleges that he was held for 11-days past his

                                   9   official release date of November 1, 2015. Plaintiff requests monetary damages. Liberally

                                  10   construed, plaintiff has stated a cognizable claim that defendant has violated his federal

                                  11   constitutional rights.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13           1. The Clerk shall issue a summons and the United States Marshal shall serve, without

                                  14   prepayment of fees, the summons, a copy of the amended complaint and a copy of this order upon

                                  15   the Santa Rita County Jail. The Clerk shall send a courtesy copy of the amended complaint and

                                  16   this order to the Alameda County Counsel at 1221 Oak Street, Suite 450, Oakland, CA 94612.

                                  17   Additionally, the Clerk shall mail a copy of this order to plaintiff.

                                  18           2.      No later than ninety (90) days from the filing date of this order, defendant shall file

                                  19   one comprehensive motion for summary judgment or other dispositive motion with respect to

                                  20   the cognizable claim in the complaint. Any motion for summary judgment shall be supported by

                                  21   adequate factual documentation and shall conform in all respects to Rule 56 of the Federal Rules

                                  22   of Civil Procedure. A motion for summary judgment also must be accompanied by a separate

                                  23   Rand notice so that plaintiff will have fair, timely and adequate notice of what is required of him

                                  24   in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice

                                  25   requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be served

                                  26   Case No. 18-CV-03420 LHK (PR)
                                       ORDER OF SERVICE
                                  27                                                      2
                                  28
                                   1   concurrently with motion for summary judgment). Defendant is advised that summary

                                   2   judgment cannot be granted, nor qualified immunity found, if material facts are in dispute.

                                   3   If defendant is of the opinion that this case cannot be resolved by summary judgment, she

                                   4   shall so inform the court prior to the date the summary judgment motion is due.

                                   5             3.    Plaintiff’s opposition to the dispositive motion shall be filed with the court and
                                   6   served on defendants no later than twenty-eight (28) days from the date defendant’s motion is
                                   7   filed. Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure and Celotex
                                   8   Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment must come
                                   9   forward with evidence showing triable issues of material fact on every essential element of his
                                  10   claim).
                                  11             4.    Defendant shall file a reply brief no later than fourteen (14) days after plaintiff’s
                                  12   opposition is filed.
Northern District of California
 United States District Court




                                  13             5.    All communications by plaintiff with the court must be served on defendant, or
                                  14   defendant’s counsel, by mailing a true copy of the document to defendant or defendant’s counsel.
                                  15             6.    Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  16   No further court order under Federal Rule of Civil Procedure 30(a)(2) is required before the
                                  17   parties may conduct discovery.
                                  18             7.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  19   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  20   Change of Address.” He also must comply with the court’s orders in a timely fashion. Failure to

                                  21   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  22   Civil Procedure 41(b).

                                  23             IT IS SO ORDERED.

                                  24   DATED:         11/14/2018
                                                                                      LUCY H. KOH
                                  25                                                  UNITED STATES DISTRICT JUDGE
                                  26   Case No. 18-CV-03420 LHK (PR)
                                       ORDER OF SERVICE
                                  27                                                       3
                                  28
